
	

114 SRES 145 ATS: Supporting the designation of April 2015, as “Parkinson’s Awareness Month”.
U.S. Senate
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 145
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2015
			Ms. Stabenow (for herself and Mr. Isakson) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the designation of April 2015, as Parkinson’s Awareness Month.
	
	
 Whereas Parkinson’s disease is a chronic, progressive neurological disease and is the second most common neurodegenerative disease in the United States;
 Whereas there is inadequate data on the incidence and prevalence of Parkinson’s disease, but the disease affects an estimated 500,000 to 1,500,000 individuals in the United States;
 Whereas according to the Centers for Disease Control and Prevention, Parkinson’s disease is the 14th leading cause of death in the United States;
 Whereas every day Parkinson's disease greatly impacts millions of individuals in the United States who are caregivers, family members, and friends of individuals with Parkinson's disease;
 Whereas the economic burden of Parkinson’s disease is an estimated $14,400,000,000 each year, including indirect costs to patients and family members of $6,300,000,000 each year;
 Whereas although research suggests that the cause of Parkinson’s disease is a combination of genetic and environmental factors, the exact cause and exact progression of the disease remain unknown;
 Whereas an objective test or biomarker for diagnosing Parkinson’s disease does not exist; Whereas a cure or drug to slow or halt the progression of Parkinson's disease does not exist;
 Whereas the symptoms of Parkinson’s disease vary from person to person and include tremors, slowness of movement, rigidity, difficulty with balance, swallowing, chewing, and speaking, cognitive impairment, dementia, mood disorders, and a variety of other non-motor symptoms;
 Whereas volunteers, researchers, caregivers, and medical professionals are working to improve the quality of life for individuals with Parkinson's disease and the families of those individuals; and
 Whereas developing more effective treatments for Parkinson's disease and providing access to quality care to individuals with Parkinson's disease requires increased research, education, and community support services: Now, therefore, be it
		
	
 That the Senate— (1)designates April 2015, as Parkinson's Awareness Month;
 (2)supports the goals and ideals of Parkinson's Awareness Month; (3)continues to support research to develop more effective treatments for Parkinson's disease and to ultimately find a cure for the disease;
 (4)recognizes the individuals with Parkinson's disease who participate in vital clinical trials to advance the knowledge of the disease; and
 (5)commends the dedication of organizations, volunteers, researchers, and millions of individuals in the United States working to improve the quality of life for individuals with Parkinson's disease and the families of those individuals.
			
